Citation Nr: 1606719	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  09-36 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Prior to February 16, 2010, entitlement to an initial evaluation in excess of 10 percent for neurocardiac syncope.

2.  Since February 16, 2010, entitlement to an initial evaluation in excess of 20 percent for neurocardiac syncope.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2003 to October 2006.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

The Veteran testified at an October 2011 Travel Board hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS record.

In February 2012 and December 2013, the Board remanded this matter for additional development.  The claim has since been returned to the Board for further appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an increased rating for her service-connected neurocardiac syncope, which includes symptoms such as fainting, dizziness, and staggering.  See October 2011 Hearing Testimony.  It has been variously characterized as neurocardiogenic syncope, vasovagal syncope, and vasogenic syncope.  

There is no specific diagnostic code for neurocardiac syncope or these other disorders in the VA Schedule for Rating Disabilities.  When an unlisted condition is encountered, it is permissible to rate the disorder under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015).  In March 2007, the RO initially rated the Veteran's neurocardiac syncope by analogy to Diagnostic Code 6204, which provides the rating criteria for evaluating peripheral vestibular disorders.  In July 2012, the RO evaluated her disorder by analogy to Diagnostic Codes 8999-8911, which provides the rating criteria for evaluating petit mal epilepsy.  Most recently, in March 2014, the RO evaluated her disorder by analogy to Diagnostic Codes 8210-6204.  Diagnostic Code 8210 provides the rating criteria for evaluating paralysis of the tenth cranial nerve; and Diagnostic Code 6204 provides the criteria for peripheral vestibular disorders.

Because of the difficulty in determining which diagnostic code most appropriately describes the Veteran's disorder, the Board has requested an expert medical opinion in February 2012 and December 2013 remands.  Specifically, the December 2013 remand requested the examiner to choose the most accurate diagnostic code or codes from VA's Schedule for Rating Disabilities, and instructed the examiner to be provided with "appropriate excerpts of the applicable diagnostic codes or worksheets for examining under those ratings."

The January 2014 VA opinion did not fully respond to the remand instruction.  The examiner stated that the "diagnostic code for syncope is 780.2."  Notably, "780.2" corresponds to the diagnostic code for syncope and collapse under the Ninth Revision of the International Classification of Diseases (ICD-9).  VA does not employ the ICD-9 classification system, instead using Title 38 of the Code of Federal Regulations, §§ 4.1-4.150, Schedule for Rating Disabilities.  The examiner also did not note whether appropriate excerpts of applicable VA diagnostic codes were provided.  Therefore, the January 2014 VA opinion does not comply with the Board's remand instruction and an addendum opinion is needed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Because VA regulations do not provide a specific diagnostic code for the Veteran's disorder, an expert opinion is needed to determine the appropriate VA Schedule for Rating Disabilities diagnostic code or codes that most closely approximate her disorder, taking into account not only the functions affected, but the anatomical localization and symptomatology most closely analogous to the disorder.  38 C.F.R. § 4.20 (2015).  

Any additional, relevant treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. With the assistance of the Veteran as necessary, obtain any outstanding, relevant treatment records.  All attempts to obtain records should be documented in the claims folder.

2.  After any additional records are obtained and associated with the claims file, forward the claims file to the January 2014 VA examiner, or another appropriate examiner, to obtain an additional opinion.  The examiner must be provided access to the Veteran's claims files, included in her VBMS and Virtual VA files.  The examiner should indicate in the opinion that all pertinent records were reviewed.

a.  The examiner should respond to the following questions.  What is the most accurate diagnostic code or codes from VA's Schedule for Rating Disabilities to use to evaluate the service-connected neurocardiac syncope?  Is the service-connected disability more in the nature of a cardiac disability (Diagnostic Codes7000-7020), an equilibrium disability or Meniere's Disease, (Diagnostic Codes 6204 or 6205), or a cranial nerve disease (Diagnostic Codes 8205-8412), or in the nature of an epilepsy (Diagnostic Code 8910-8914); or is some other diagnostic code more appropriate?  Note that these diagnostic codes are found in Title 38 of the Code of Federal Regulations, §§ 4.1-4.150 (Schedule for Rating Disabilities).  Reference to other diagnostic codes, to include those in the International Classification of Diseases, Ninth Revision, Clinical Modification, should not be made. 

If the examiner is unable to provide the answers to the questions presented without physical examination of the Veteran, one should be scheduled.

b.  The examiner should be provided with appropriate excerpts of the applicable diagnostic codes or worksheets for examining under those ratings from VA's Schedule for Rating Disabilities.  The examiner should indicate in the opinion that the appropriate excerpts were made available for review.

The examiner is hereby informed that the appropriate diagnostic code must be closely related to the disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  

3.  Thereafter, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the actions detailed above, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

